Title: To George Washington from Andrew Ellicott, Benjamin Ellicott, and Isaac Briggs, 29 June 1793
From: Ellicott, Andrew,Ellicott, Benjamin,Briggs, Isaac
To: Washington, George



Sir
Surveyor’s office, City of Washington, June 29th 1793.

We trust we have manifested, during our employment in the city of Washington, our zeal for its success, and the accomplishment of the main object: as a proof of this, we take the liberty of laying before you a statement of facts; and representing the mortifications
 to which we have constrained ourselves to submit, rather than relinquish an object which we wish to see accomplished and which has already given you so much trouble and anxiety.
Fifteen or sixteen months ago, a man known by the name of James McDermott, or James Read Dermott, was introduced into the surveying department by Doctor Stuart. During last summer, the said McDermott conducted himself in a manner so disorderly and so unworthy of trust, that Mr Ellicott judged it necessary to dismiss him from his department, and communicated his intention to Doctor Stuart, who pointedly opposed his dismission; in consequence, he was continued until his repeated misconduct made it indispensible, and he was accordingly dismissed by Mr Ellicott.
Shortly after his dismission, a number of important papers disappeared from the surveyors office; this fact, and Mr Ellicott’s suspicions that the said McDermott had privately carried them off were immediately communicated to the commissioners.
Mr Ellicott, as head of the surveying department was accused in a Baltimore newspaper of remissness in his duty; he then demanded of the commissioners an investigation into his conduct, which they refused, having, at the same time, indirectly joined in the censure.
A long list of charges of inaccuracy was exhibited against Mr Ellicott in his absence, by the said McDermott. these were readily listened to, by the commissioners, and prosecuted with apparent acrimony. Immediately on Mr Ellicott’s return from Philadelphia in March last, the commissioners demanded from him an answer to those charges, in writing; he informed them that it would be a difficult and tedious task to give a satisfactory explanation in writing; but an easy one, by having recourse to the papers then in his office, whither he was at any time ready to attend them; and that upon investigation those charges would be found entirely frivolous; and he might have added, malicious: they replied that they would not accept of a verbal explanation; peremptorily ordered him to desist from any farther operations in the city; and personally demanded of him all the papers belonging to his office. Mr Ellicott then again offered to explain the supposed inaccuracies laid to his charge; but he was stopped short, and told that they came not for explanations, but for papers; he then told them he was ready to deliver to them all
 the papers then in his possession, but that there were many papers of importance, which he so strongly suspected McDermott had stolen, that he was willing to make affedavit of it, procure a search-warrant & examine his trunks; this the commissioners strenuously opposed, out of tenderness, as they alledged, for McDermott’s character. Immediately after this they informed Mr Ellicott by letter, that they found some of the papers said by him to have been stolen, in McDermott’s possession: and McDermott was forthwith received again into their service in the city!
Mr Ellicott, publicly, repeatedly, and once to McDermott’s face, in public, declared him to be a scoundrel and a thief; yet no measures were ever taken to wipe this stain from his character.
Such had been the situation of affairs for about one month, when you arrived here in April last—the surveying business had been totally at a stand—Mr Ellicott and his assistants out of employment and on expence, while McDermott was kept in constant pay.
Immediately after your departure, Mr Ellicott availed himself of the liberty you had given him of using your name, in again demanding an investigation of the matters laid to his charge; which the commissioners then granted with apparent reluctance.
In the course of this enquiry, it was found that the inaccuracies complained of were (except in one small instance) wholely in false copying, by Mr McDermott, the informer himself, from the general return of the work on the ground; or from numbers which he himself, before the commissioners, confessed to have entered on the general return: the work on the ground was found to be uncommonly accurate, as also the general return; excepting only such parts as were entered by the informer himself; and these were indeed found to be very false.
Yet notwithstanding this plain discovery of McDermott’s want of principle—notwithstanding his want of veracity, gasconading cowardice, habitual drunkenness, and disorderly conduct when intoxicated had become proverbial in George Town; and notwithstanding Mr Ellicott candidly declared to the commissioners that he could not submit to any kind of intercourse either directly or indirectly with a man whose villany of character he so well knew; McDermott was still employed by them in the affairs of the city.
The commissioners were again minutely informed, by Mr Ellicotts report to them of the 17th instant, of McDermott’s dishonest
 conduct, and the shameful accumulation of expense to the public which was the inevitable consequence; the commissioners then pointedly declared, that at the risk of again stopping the whole business, they would employ whom they chose. Such being their determination, we, as friends to the city and dignity of the business, cannot but lament that their choice should have fallen on such a character as McDermott.
The business of bounding the squares in the city with stones is in the care of Mr George Fenwick, a gentleman whose moral character, ingenuity, and attention to his duty, would do honor to any employment. The business of dividing squares into lots is at present committed to McDermott. These two branches of business, will never be more than sufficient for one person; and confining them to one person would be a clear saving of twenty shillings per day.
We sincerely regret that we find it necessary to trouble you with so minute a detail of so bad a character; but we feel sensibly mortified in being any way connected in the same business with such a man, and who would be very far beneath any kind of notice, were he not obtruded upon us. Instead of that harmony necessary to expedite the business, and give satisfaction to all concerned; nothing but continual distrust and embarrassments can be expected, while a person so notoriously infamous as McDermott is continued in it. It is in vain that the public are even clamorous in their disapprobation; the commissioners alledge that they are accountable only to you; and, in many cases, public opposition seems to be their only motive for perseverance.
We have long had but two motives for continuing in the city, under such mortifications; one, a belief that we could be of service, and the other that it was your wish: nevertheless if you should think that the interest of the city would be better promoted by our retiring from it, we will most chearfully submit; for it is utterly impossible that we can ever have any confidence in McDermott or maintain any intercourse with him; and both are necessary between the surveyors and the divider of squares. With the utmost respect, we have the honor to be, Your most obedient and very huml. servants,

Andw Ellicott.
I: Briggs.
Benj’n Ellicott.

 